

116 HRES 874 IH: Expressing support for the annual Heart Valve Disease Awareness Day on February 22, 2020, coinciding with American Heart Month.
U.S. House of Representatives
2020-02-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS2d SessionH. RES. 874IN THE HOUSE OF REPRESENTATIVESFebruary 27, 2020Mrs. Beatty submitted the following resolution; which was referred to the Committee on Energy and CommerceRESOLUTIONExpressing support for the annual Heart Valve Disease Awareness Day on February 22, 2020, coinciding with American Heart Month.Whereas as many as 11,600,000 people in the United States have heart valve disease, which involves damage to one or more of the heart’s valves and can reduce blood flow, causing the heart to work harder and the body to get less oxygen;Whereas around 25,000 people in the United States die from heart valve disease every year;Whereas more than 1 in 10 people age 75 and older are estimated to have moderate to severe valve disease;Whereas if not treated, some forms of heart valve disease can lead to major health problems including decreased mobility, disability, loss of independence, heart failure, stroke, blood clotting, or even death;Whereas when aortic stenosis, a common form of valve disease, becomes severe, the average survival rate without surgical intervention is as low as 50 percent at 2 years after the onset of symptoms and 20 percent at 5 years after such onset;Whereas symptoms of heart valve disease such as shortness of breath, excessive fatigue, and fainting are often dismissed as normal aspects of aging;Whereas people are at higher risk of developing heart valve disease if they have high blood pressure, high cholesterol, insulin resistance, diabetes, coronary heart disease, a congenital heart abnormality or family history of valve disease, a history of heart problems like heart attack or heart failure, rheumatic fever or infective endocarditis, or previous valve disease;Whereas people are also at higher risk of developing heart valve disease if they are a smoker, overweight or obese, get little physical activity or exercise, or are older in age;Whereas heart valve disease, with proper education and awareness, can often be detected through a simple physical exam and treated with either valve repair or valve replacement; andWhereas February 22, 2020, is the designated day to observe National Heart Valve Disease Awareness Day: Now, therefore, be itThat the House of Representatives supports—(1)the goals of National Heart Valve Disease Awareness Day;(2)increasing recognition of the specific risks and symptoms of heart valve disease; and(3)improving detection and treatment of heart valve disease.